Detailed Action
	This action is responsive to an original application filed on 2/25/2020 with acknowledgement that this application is a 371 of PCT/JP2018/027587 and claims a priority date of 8/31/2017 to foreign application JP2017-168043.
	Claims 1-14 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on November 3, 2021 is acknowledged.  One page of amended drawings, one page of amended specification, and three pages of amended claims were received on 11/3/2021.  Claims 1, 6, and 8 have been amended.  The drawings have been amended to overcome objections to the original drawings.  The specification has been amended to overcome objections to the original specification.  The amended claims are no longer objected to.  The claims are amended such that they are no longer rejected under 35 U.S.C. 112(b). 
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: An “adjuster” corresponds to the Page 36 Lines 13-16 of the Specification, “the microcomputer serving as adjuster 8 obtains the output of sensor 7 (hereinafter also referred to as a “sensor output”), and adjusts at least one of drive frequency f1 and a generation amount of liquid 50 in liquid supply unit 5 in accordance with the sensor output”.  Based on the disclosure and the claims as a whole the examiner interprets the “frequency adjuster” in Claim 11 and the “generation amount adjuster” in Claim 12 to be microcomputers and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-75266 A to Oe et al (“Oe”) in view of US Patent 6,439,474 to Denen (“Denen”).
As to Claim 1, Oe discloses a voltage application device (Fig. 1 # 4 “voltage application means”) comprising a voltage application circuit (See Fig. 1, Machine Translation Page 6 “the voltage applying means 4 may be any means that applies the high frequency voltage to the liquid 13 supplied to the discharge electrode 1”, it is understood that the voltage application means #4 can be a circuit for applying voltage) that applies a voltage to a load (See Annotated Fig. 1) the load including a discharge electrode (Fig. 1 #1 “discharge electrode”) that holds liquid (Fig. 1 #13 “liquid”), the voltage application circuit generating discharge in the discharge electrode (Machine Translation Page 5 “the voltage applied to the discharge electrode 1 changes periodically and the voltage applied to the liquid 13 held by the discharge electrode 1 temporarily falls below the discharge start voltage”), 
wherein, during a drive period, the voltage application circuit periodically changes a magnitude of the voltage applied (See Figs. 3 and 4) to the load at a drive frequency within a predetermined range 
Regarding Claim 1, Oe does not disclose the voltage application device comprising a control circuit configured to control the voltage application circuit, wherein the control circuit is configured to monitor an output current of the voltage application circuit, and periodically reduce energy to be input to the voltage application circuit, when the output current is greater than or equal to a threshold, such that the discharge occurs intermittently in accordance with the drive frequency.
However, Denen discloses a voltage application device (Fig. 1 #10 “piezoelectric element”) comprising a control circuit (See Annotated Fig. 10) configured to control a voltage application circuit (See Annotated Fig. 10), wherein the control circuit is configured to monitor an output of the voltage application circuit (Per Col. 11 Line 6 an output voltage is monitored), and periodically reduce energy to be input to the voltage application circuit (Col. 16 Line 8-9), when the output is greater than or equal to a threshold (Col. 11 Lines 1-7), such that discharge occurs intermittently in accordance with a drive frequency (Col. 15 Lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage application device of Oe to include a control circuit configured to control the voltage application circuit, wherein the control circuit is configured to monitor an output of the voltage application circuit, and periodically reduce energy to be input to the voltage application circuit, when the output is greater than or equal to a threshold, such that the 
Denen does not specifically teach wherein the output monitored by the voltage application circuit is an output current (Per Col. 11 Line 6 an output voltage is monitored).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the voltage application device of Oe modified by the control circuit of Denen as applied above monitor either an output voltage or an output current of the voltage application circuit, since it is known based on Ohm’s law that the output voltage of a circuit and the output current of a circuit are directly and proportionally related.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor an output current of the voltage application circuit, and periodically reduce energy to be input to the voltage application circuit, when the output current is greater than or equal to a threshold, as doing so would accomplish the same function as monitoring an output voltage of the voltage application circuit, and periodically reducing energy to be input to the voltage application circuit, when the output voltage is greater than or equal to a threshold.
As to Claim 2, in reference to the voltage application device of Oe modified by the control circuit of Denen as applied to Claim 1 above, Oe further discloses wherein a differential value between a maximum value and a minimum value of the voltage during the drive period is greater than or equal to ½ of the maximum value of the voltage (See Fig. 3 where the differential value between a -3 kV maximum value of the voltage and a -5 kV minimum value of the voltage is 2 kV, which is greater than the -1.5 kV half of the maximum value of the voltage, Also See Fig. 4 where the differential value between a 0 kV maximum value and a -8kV minimum value is 8 kV, which is greater than the 0kV half of the maximum value of the voltage).

However, it would have only required routine optimization to set the predetermined range to a range of full width at half maximum in a frequency characteristic of vibration of the liquid out of a finite number of identified, predictable solutions for having measurable and effective electrostatic atomization of liquid, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  
As to Claim 5, in reference to the voltage application device of Oe modified by the control circuit of Denen as applied to Claim 1 above, Oe further discloses wherein the voltage application circuit changes the drive frequency within the predetermined range (Machine Translation Page 2 “it is preferable that the said electric field control means changes the intensity | strength of the electric field produced by the said voltage application periodically with a frequency of 0.1-10 Hz”). 
As to Claim 6, in reference to the voltage application device of Oe modified by the control circuit of Denen as applied to Claim 1 above , Oe further discloses wherein the maximum value of the voltage during the drive period is capable of being adjusted to be less than or equal to a specified voltage value in such a way that a generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a specified value (Machine Translation Page 2 “Further, it is preferable that the electric field intensity control means periodically changes the voltage applied to the liquid by the voltage application means, and periodically changes the intensity of the electric field generated by the voltage application”, Machine Translation Page 5 “since the energy applied to the liquid 13 held on the discharge electrode 1 from the voltage applying means 4 
As to Claim 7, in reference to the voltage application device of Oe modified by the control circuit of Denen as applied to Claim 1 above, Oe further discloses wherein a volume of the liquid during the drive period is capable of being adjusted to be greater than or equal to a specified volume in such a way that a generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a specified value (Machine Translation Page 7 “the liquid supply means is not limited to the Peltier unit 7, and a known technique such as supplying water from a water reservoir constituted by a tank or the like to the discharge electrode 1 using a capillary tube or the like may be used”, thus it is understood that the volume of liquid during the drive period can be changed to be greater than or equal to a certain known volume, in such a way that a generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a certain known value). 
As to Claim 8, in reference to the voltage application device of Oe modified by the control circuit of Denen as applied to Claim 1 above, Oe further discloses a discharge device (Fig. 1, Title “Electrostatic Atomiser”) comprising: 
the voltage application device according to Claim 1 (Fig. 1 #4). 

As to Claim 13, in reference to the discharge device of Oe modified by the control circuit of Denen as applied to Claim 8 above, Oe further discloses comprising a counter electrode (Fig. 1 #2 “counter electrode”) that is disposed to face the discharge electrode (Machine translation Page 1 “This electrostatic atomizer includes an atomizing electrode, a counter electrode facing the atomizing electrode”) via a gap (See Annotated Fig. 1),
wherein the voltage is applied between the discharge electrode and the counter electrode (Machine Translation Page 4 “the voltage applied between the discharge electrode 1 and the counter electrode 2 causes a Coulomb force between the water held at the tip of the discharge electrode 1 and the counter electrode 2”), and the discharge is generated between the discharge electrode and the counter electrode (Machine Translation Page 6 “the counter electrode 2 of the present embodiment is provided to increase the electric field strength between the discharge electrode 1 and generate a large amount of charged fine particle water”).
As to Claim 14, in reference to the discharge device of Oe modified by the control circuit of Denen as applied to Claim 8 above, Oe further discloses wherein the liquid is electrostatically atomized due to the discharge (Machine Translation Page 2 “The present invention relates to an electrostatic atomizer that generates charged fine particle water”). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oe in view of Denen and US PGPUB 2014/0209710 A1 to Komura et al. (“Komura”).  

However, Komura discloses a voltage application device (Fig. 1 #4 “voltage applying device”) comprising a voltage application circuit (it is understood that the voltage applying device can be a voltage application circuit) that applies a voltage to a load (Abstract) including a discharge electrode (Fig. 1 #1 “discharge electrode”) that holds liquid (Fig. 1 #10 “liquid”) the voltage application circuit generating discharge in the discharge electrode (Abstract),
wherein, during a drive period, the voltage application circuit periodically changes a magnitude of the voltage applied to the load (See Fig. 3) at a drive frequency within a predetermined range (Paragraph 0074), the voltage application circuit mechanically vibrating the liquid (Abstract), 
wherein the magnitude of the voltage changes within a range that exceeds 0 V during the drive period (See Fig. 3, the voltage exceeds 0 V with a maximum value of +3 kV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage application device of Oe modified by the control circuit of Denen as applied to Claim 1 above to have the magnitude of the voltage change within a range that exceeds 0 V during the drive period, as taught by Komura, for the purpose of preventing continuous arc discharge (Paragraph 0065).  Furthermore, it would have only required routine optimization to determine an optimal range that the magnitude of the voltage changes within during a drive period from a finite number of identified, predictable solutions for having effective electrostatic atomization of liquid, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  

s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oe in view of Denen and JP 2013-116444 A to Asano et al. (“Asano”).  
As to Claim 10, in reference to the discharge device of Oe modified by the control circuit of Denen as applied to Claim 9 above, Oe further discloses wherein the liquid supply unit cools down the discharge electrode, and generates dew condensation water serving as the liquid on a surface of the discharge electrode (Machine Translation Page 4 “When the thermoelectric element 9 of the Peltier unit 7 is energized through a Peltier input lead wire (not shown), the other Peltier circuit board provided with the radiation fins 6 from the side of the Peltier circuit board 8 provided with the insulating plate 5 is provided. Heat moves toward the side 8, thereby cooling the insulating plate 5. The insulating plate 5 is cooled in this manner, whereby the discharge electrode 1 is cooled. As a result, water vapor in the air condenses on the tip of the discharge electrode 1 and water (condensation water) adheres to the discharge electrode 1”). 
Regarding Claim 10, in reference to the discharge device of Oe modified by the control circuit of Denen as applied to Claim 9 above, Oe does not disclose further comprising a sensor that measures at least one of a temperature and a humidity.
However, Asano discloses a discharge device (Title “Electrostatic Atomizing Device”) comprising a voltage application device (Fig. 1 #14 “voltage application unit”), a discharge electrode (Fig. 1 #2 “discharge electrode”), and a sensor that measures humidity (Machine Translation Pages 4-5 “In the electrostatic atomizer of this embodiment, the current sensor 18 as in Embodiment 1 is not provided between the counter electrode 16 and the ground point. On the other hand, a humidity control means 22 is provided in the space around the discharge electrode 2. The humidity control means 22 includes a liquid holding body 24 made of felt for holding liquid (water) by capillary action, a heater 26 disposed adjacent to the liquid holding body 24, and liquid to the liquid holding body 24. A liquid tank 28 and a liquid supply path 30 are provided. The liquid holding body 24 is heated by the heater 26 and the liquid 3. The input power to the heat exchanger 6 that is a Peltier module (that is, the cooling strength of the discharge electrode 2) is set”, it is understood that the humidity control means is a device that detects humidity and responds to it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge device of Oe modified by the control circuit of Denen as applied to Claim 9 above to further comprise a sensor that measures humidity, as taught by Asano, for the purpose of maintaining a liquid retention amount at the discharge electrode within a desired range (Machine Translation Page 6 “By these means, the liquid retention amount at the discharge electrode 2 is maintained within a desired range”).
As to Claim 11, in reference to the discharge device of Oe modified by the control circuit of Denen and the humidity sensor of Asano as applied to Claim 10 above, Oe further discloses comprising a frequency adjuster (“The applied voltage changes periodically as shown in FIG. 3, and the frequency is set to 0.1 to 10 Hz” thus it is understood that the frequency is adjusted by a means for adjusting frequency that can be part of voltage applying means 4 which is an output device that is equivalent to a computer) that is capable of adjusting the drive frequency based on an output of the sensor (it is understood that the frequency adjuster of Oe can change the drive frequency in response to a reading taken from the humidity control means of Asano).
As to Claim 12, in reference to the discharge device of Oe modified by the control circuit of Denen and the humidity sensor of Asano as applied to Claim 10 above, Oe further discloses comprising a generation amount adjuster (Fig. 1 #7 “Peltier Unit” which is understood to be an output device that is equivalent to a computer, Machine Translation Page 3 “As shown in FIG. 2, the Peltier unit 7 includes a . 

    PNG
    media_image1.png
    622
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    773
    714
    media_image2.png
    Greyscale

Response to Arguments
	Applicant has amended the specification and drawings, which were objected to because of informalities.  The specification and drawings are no longer objected to.
	Applicant has amended Claim 6, which was objected to because of an informality.  Claim 6 is no longer objected to.
	Applicant has amended Claim 8, which was rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim subject matter.  Claim 8 and dependent Claims 9-14 are no longer rejected under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Form PTO-892 Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752